Citation Nr: 0833589	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  99-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a right fifth toe fracture, status post 
arthroplasty.

2.  Entitlement to an initial compensable rating for 
evaluation for fibrocystic breast disease, status post 
bilateral lumpectomies and breast mastopexy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from March 1978 to March 1998.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in August 2004 
and was remanded for further development.  The Board again 
remanded the issues listed on the title page of this decision 
for additional development.  After completing the requested 
development to the extent possible, an October 2007 
supplemental statement of the case denied the claims, which 
were then returned to the Board for further appellate 
consideration.  The Board now finds substantial compliance 
with the remand directives set forth by the Board in October 
2006.


FINDINGS OF FACT

1.  Through out the rating period on appeal, the competent 
medical evidence reveals that the veteran's service-connected 
residuals of a fracture of the right fifth toe do not result 
in moderate disability. 

2.  The competent evidence reveals a tender scar on the right 
fifth toe upon VA examination in August 2000 as a 
postoperative residual arthroplasty.  

3.  Through out the rating period on appeal, the competent 
medical evidence does not demonstrate significant alteration 
of the size or form of the veteran's breasts.    

4.  The objective evidence of record reveals tender scars on 
each of the veteran's breasts upon VA examination in May 2007 
as postoperative residuals.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a right fifth toe fracture, status post 
arthroplasty, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2007).

2.  The criteria for a separate 10 percent evaluation for a 
right fifth toe scar, from August 10, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (as in 
effect prior to and from August 30, 2002). 

3.  The criteria for entitlement to an initial compensable 
evaluation for fibrocystic breast disease, status post 
bilateral lumpectomies and breast mastopexy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.116, 
Diagnostic Code 7626 (2007).

4.  The criteria for entitlement to a separate 10 percent 
evaluation for tender scars of each breast, from May19, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Code 7804 (as in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to her residuals of a fracture of right fifth 
toe and fibrocystic breast disease.  In this regard, because 
the October 1998 rating decision granted the veteran's claim 
of entitlement to service connection, such claims are now 
substantiated.  Her filing of a notice of disagreement as to 
the October 1998 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the foot and breast 
disabilities at issue (38 C.F.R. § 4.71a, DC 5284; 38 C.F.R.  
§ 4.116, DC 5284), and included a description of the rating 
formulas for all possible schedular ratings under these 
diagnostic codes.  The appellant was thus informed of what 
was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluations that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disabilities at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claims.  The Board has carefully 
reviewed her statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.



A.  Schedular consideration of initial evaluation claims

1.  Right fifth toe

The veteran contends that her service-connected residuals of 
a fracture of the right fifth toe warrant a compensable 
rating.  The record also reflects that the October 1998 
rating decision granted service connection for bilateral 
plantar fasciitis.  In this regard, the Board notes that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomalogy; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2007); see also Esteban v. Brown, 6 Vet. App 259 
(1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R.  
§ 4.71a, Diagnostic Code 5284 pertaining to other foot 
injuries.  In order to achieve the next-higher 10 percent 
evaluation, the veteran's symptomalogy must be moderate in 
nature.  Additionally, under Diagnostic Code 5284, a 20 
percent rating is warranted for moderately severe foot injury 
and a 30 percent rating is warranted for severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Similarly, under 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones is assigned a 10 percent evaluation where 
the evidence shows it is moderate, a 20 percent evaluation is 
warranted where the evidence shows it is moderately severe, 
or a 30 percent evaluation is warranted if the evidence shows 
it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2007).  Much of the distinction here is inconsequential 
because the rating criteria under both diagnostic codes are 
essentially identical in using the terms "moderate, 
moderately severe, and severe" to describe the extent of 
resulting functional impairment.  Therefore, the same 
schedular rating would follow regardless of which of these 
diagnostic codes are used.  The Board finds no other 
diagnostic codes pertinent to the veteran's service-connected 
right fifth toe disability to be appropriate based on the 
evidence of record.

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the VA's rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  

Under the provisions of 38 C.F.R. § 4.31, in every instance 
where the schedule does not provide for a 0 percent rating, 
such an evaluation will be assigned when the requirements for 
a compensable evaluation have not been met. 

Several examination reports of record contain findings 
pertinent to the right fifth toe disability at issue.  The 
Board notes a report of a VA examination, conducted in August 
2000, indicates that the veteran fractured her right fifth 
toe when she dropped a heavy object on it.  The VA examiner 
noted that most of her foot pain comes from wearing bad shoes 
while spending a great deal of time on her feet.  In this 
regard, the August 2000 examination report also reflects that 
the veteran worked as a surgical technician for 22 years and 
now works in sterile processing.  The veteran reported that 
her job duties require prolonged standing, bending, and 
pulling of a cart.  Physical examination of the right foot 
revealed muscle wasting at the metatarsal joint of the great 
toes, pes planus, and pain on palpation over all areas of the 
foot.  The VA examiner noted no hallux valgus, hammertoes, or 
claw toes.  Corns were noted on the fifth toe with calluses 
noted on the lateral edge of her foot and heel.  The 
diagnosis was right fifth toe fracture.  A VA X-ray report, 
dated in August 2000, revealed that no fracture was seen in 
the right foot.

A report of a June 2003 VA examination reflects that the 
veteran reported no problems with the fifth toe on the right 
foot that day.  It was noted that she had a corn on this toe, 
but the corn did not cause her any problems.  It was further 
noted that the veteran's podiatrist shaves the corn.  The 
June 2003 VA examination report also reflects that there was 
some muscle wasting noted in the metatarsal joint of the 
little toe on her right foot.  The VA examiner noted that the 
veteran had no hallux valgus, hammertoes, or clawtoes.  It 
was noted that the veteran experienced pain upon pressure to 
the heel, but the examiner noted that this was the only area 
of the right foot where she had pain.  The veteran did not 
complain of pain in her feet.  It was also noted that the 
veteran could walk around barefoot in her office.  X-rays 
showed no distinct fracture deformity in the right fifth 
digit.  The diagnosis was right fifth toe fracture that 
healed without problems.

A report of an April 2005 VA examination reflects that X-rays 
(from June 2003) of the veteran's feet revealed no deformity, 
no abnormality in the bone, and normal metatarsophalangeal 
and interphalangeal joints of the right fifth toe.  The VA 
examiner commented that a fracture of the fifth toe had been 
present and that there was normal bony anatomy.  The 
veteran's gait was normal and without a limp.  The veteran 
reported that the symptoms associated with the fifth toe are 
the same now as they had been in 2003.

A report of a May 2007 VA feet examination indicates that the 
claims file was reviewed.  The veteran reported being able to 
stand 3 to 8 hours with only short rest periods and being 
able to walk 1 to 3 miles.  Physical examination of the right 
foot noted no objective evidence of the following:  painful 
motion, swelling, instability, weakness, abnormal weight 
bearing, or malunion or nonunion of the tarsal or metatarsal 
bones.  Further, there was no forefoot malalignment, 
pronation, or muscle atrophy.  Orthotic inserts were 
clinically attributed to the veteran's service-connected 
plantar fasciitis.  A May 2007 VA X-ray report reveals no 
acute fracture-dislocation noted in the bones of the right 
foot.

In weighing the clinical evidence of record, the Board finds 
that the veteran's right fifth toe disability picture is more 
nearly approximated by the current noncompensable rating even 
with consideration of the principles outlined in DeLuca.  
Indeed, an August 2000 VA X-ray report reflected that no 
fracture was seen in the right foot.  The veteran reported no 
problems with her right fifth toe upon examination in 2003.  
This VA examination report also noted that the veteran could 
walk around barefoot in her office and pertinent X-rays 
showed no distinct fracture deformity in the right fifth 
digit.  The VA examiner's diagnosis was right fifth toe 
fracture that healed without problems.  (Emphasis added)  
Upon VA examination in April 2005 there was normal bony 
anatomy.  Further, the veteran's gait was normal and without 
a limp.  The veteran reported at the 2005 VA examination that 
the symptoms associated with the fifth toe are the same now 
as they had been in 2003.  Despite the veteran's reports of 
limitation on standing and walking at the May 2007 VA 
examination, objective examination of the veteran's right 
foot reflects no painful motion, swelling, instability, 
weakness, abnormal weight bearing, or malunion or nonunion of 
the tarsal or metatarsal bones.  The Board also has 
considered whether the veteran's rating should be "staged."  
In light of the evidence of record as just described, the 
Board finds such evidence does not support assigning 
different percentage disability ratings during the relevant 
period in question because at no time has her disability 
warranted a compensable evaluation.  Fenderson, 12 Vet. App. 
at 125-26.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Other considerations- separate rating for scar

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See generally Esteban v. Brown, 6 Vet. App. 
259 (1994); see also 38 C.F.R. § 4.14 (2007) (noting that the 
evaluation of the same disability under various diagnoses is 
to be avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  The schedular criteria governing the evaluation of 
skin disabilities changed during the pendency of this appeal.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 
2002).  The Board notes that the substance of Diagnostic Code 
7804, prior to and from August 30, 2002, did not undergo a 
major substantive change as each version of this code 
section, essentially, provides a 10 percent evaluation for a 
superficial scar that is painful on examination.   

In the present case, the record establishes the veteran has a 
3 centimeter (cm) long scar on the right foot, fifth toe.  
See Report of VA examination, conducted in August 2000.  It 
was noted that the scar was smooth to keloid, movable, tender 
to palpation, and not disfiguring.  Later clinical evidence 
of record reflects that the scar on the dorsum of the right 
little toe was not tender to palpation and did not result in 
limitation of motion or loss of function. Even so, based on 
the objective findings of the August 2000 VA examinations and 
with resolution of doubt in the veteran's favor, the Board 
finds that a separate 10 percent evaluation, which is the 
maximum available rating, is warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (as in effect prior to August 
30, 2002) for the veteran's scar on her right foot, fifth 
toe.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  

2.  Breast disease

The veteran also asserts that she is entitled to a 
compensable rating for her service-connected fibrocystic 
breast disease, which is currently rated under 38 C.F.R.  
§ 4.116, Diagnostic Code 7626.

Under Diagnostic Code 7626, a noncompensable evaluation is 
warranted following a wide local excision without significant 
alteration of size of form of one or both breasts.  The next-
higher 30 percent evaluation under this diagnostic code is 
warranted for a simple mastectomy or wide local excision with 
significant alteration of size or form of one breast, and of 
both breasts warrants a 50 percent disability rating.  
Evidence of a modified radical mastectomy of one breast 
warrants a 40 percent disability rating and of both breasts 
warrants a 60 percent rating.  

For VA purposes, a "wide local excision" means removal of a 
portion of breast tissue and includes a partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy.  A 
"simple (or total) mastectomy" means removal of all of the 
breast tissue, nipple, and a small portion of the overlying 
skin, with lymph nodes and muscles left intact.  A "modified 
radical mastectomy" means removal of the entire breast and 
axillary lymph nodes (in continuity with the breast) with 
pectoral muscles left intact.  A "radical mastectomy" means 
removal of the entire breast, underlying pectoral muscles, 
and regional lymph nodes up to the coracoclavicular ligament.  
Notes (1)-(4) to 38 C.F.R. § 4.116, Diagnostic Code 7626. 

The Board notes that during the pendency of this appeal, VA 
issued a final rule that amended the above adjudication 
regulations to provide for payment of special monthly 
compensation for a woman veteran who loses one or both 
breasts as a result of service-connected disability.  67 Fed. 
Reg. 6,872 (Feb. 14, 2002) (effective Mar. 18, 2002).  
However, this regulatory amendment did not make substantive 
changes to the rating schedule for surgery of the breasts 
found at 38 C.F.R. § 4.116, Diagnostic Code 7626.

The veteran's service medical records reflect that she 
underwent a bilateral breast reduction (mastopexy) in June 
1985.  The service medical records also reflect that the 
veteran has a left breast biopsy (to remove lump, left 
breast) in September 1994.  The record reflects that she had 
lumpectomies on the left breast in 1994 and 1995 and on the 
right breast in 1995.  See, e.g., Report of VA breast 
examination, dated in May 2007.  It was also noted that she 
had a left breast lumpectomy in 1990 and the lump was found 
to be an encapsulated suture.  Id. 

The report of a June 1998 VA examination noted that the 
veteran is status post left breast lumpectomy times three.  
It was also noted that she has fibrocystic breast disease and 
that no pathology has ever returned malignant.

A report of a private mammogram, dated in November 1998, 
revealed a normal category 2 finding.  The veteran complained 
of pain in the upper outer quadrant of the left breast.  In 
follow up to this complaint of pain, the private report also 
reflects that an ultrasound of the left breast was performed.  
The ultrasound revealed a very prominent fibrous ridge at a 
three o'clock position on the left breast corresponding to 
the location of the subjective pain.

A report of an August 2000 VA examination reflects that the 
veteran's right and left breasts were, upon physical 
examination, described as very large with fibrocystic breast 
tissue noted throughout.  Each breast was tender to 
palpation.  A 2-cm in diameter nodule was noted at six 
o'clock on the right breast and a nodule 2 to 3 cm in 
diameter was noted at three o'clock on the left breast.  The 
veteran's surgical history was also noted.  The diagnosis was 
fibrocystic breast disease.

A VA clinical report, dated in July 2003, noted that 
objective examination of the veteran's breasts revealed no 
irregular contour, pigmentation, or dimpling.  There were no 
distinct lumps, masses or changes.  There were noted as being 
mildly cystic.  This record reflects that the examiner 
reviewed the veteran's claims file.  In the diagnosis, the 
examiner noted that each of the veteran's three lumpectomies 
showed benign findings and no evidence of fibrocystic beast 
disease.  It was noted that clinical examination was 
unremarkable with only mild cystic changes noted.  

Additionally, a report of VA examination, conducted in May 
2007, shows diffuse nodularity and tenderness of the 
veteran's breasts, bilaterally, upon physical examination.  
Each breast was noted as having healed periareolar and lower 
outer quadrant scars.  It was noted that the left breast was 
very tender to palpation along the outer lower quadrant scar.  
Although there were some mild effects on the veteran's usual 
daily activities, no significant effects were noted on the 
veteran's usual occupation.  This VA examination report also 
notes that the impression from an August 2006 mammogram was 
benign.  The diagnosis was fibrocystic breast disease.

Based on the foregoing evidence, the Board finds that the 
veteran's service-connected fibrocystic breast disease is 
most nearly approximated by the current noncompensable 
rating.  In this regard, all of the above reports of 
examination reveal that veteran has both of her breasts.  
Further, the medical evidence of record does not reflect 
significant alteration of size or form of the veteran's 
breasts.  Indeed, clinical examination of her breasts in July 
2003 was unremarkable with only mild cystic changes noted.  
Additionally, the July 2003 VA record does not reflect any 
distinct lumps, masses or changes.  The record shows that the 
veteran had a bilateral mastopexy and multiple lumpectomies, 
but the record reflects normal findings upon subsequent 
mammograms.  Further, the record does not support assigning 
different percentage disability ratings during the relevant 
period in question because at no time has her disability 
exhibited distinct levels of disability warranting staged 
ratings.  Fenderson, 12 Vet. App. at 125-26.  The Board finds 
no alternate diagnostic codes are appropriate or afford a 
compensable rating for the service-connected disability at 
issue.  In this regard, mammograms of record show no 
malignant neoplasms of the breasts.

The Rating Schedule under 38 C.F.R. § 4.116 and Diagnostic 
Code 7626 also indicate that consideration should be made as 
to whether a veteran is entitled to special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(k) (West Supp. 
2005) and 38 C.F.R. § 3.350 (2007).  SMC is payable, in the 
case of a woman veteran, for loss of 25 percent or more of 
tissue from a single breast or both breasts in combination 
(including loss by mastectomy or partial mastectomy).  38 
C.F.R.  
§ 3.350(a) (2007).  In this case, the evidence of record does 
not demonstrate that the veteran has met the criteria to be 
entitled to SMC.  

In conclusion, an initial evaluation compensable is not 
warranted for the veteran's service-connected fibrocystic 
breast disease with lumpectomies, as there is no medical 
evidence of significant alteration of size or form of the 
breasts.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Other considerations- separate ratings for scars

Additionally, it is noted that the veteran's disability 
involves scars on her breasts.  Therefore, the Board has 
considered whether the veteran is entitled to separate 
ratings for her scars.  Prior to this analysis, the Board 
notes that the October 1998 rating decision granted service 
connection for residuals of mole removal from her left breast 
and left shoulder.  In this rating decision, it was noted 
that the veteran's service treatment records reflect that the 
mole was removed in November 1979.  Again, it is noted that 
the critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262; see also 38 C.F.R. § 4.14 (noting that 
the evaluation of the same disability under various diagnoses 
is to be avoided).  

As previously noted, disabilities of the skin are addressed 
under 38 C.F.R. § 4.118, which underwent revision during the 
pendency of this appeal, effective August 30, 2002.  

In the present case, the record establishes that the veteran 
has surgical scars on each breast as a result of multiple in-
service surgeries.  The report of the August 2000 VA 
examination noted a scar on the each breast running the 
circumference of the areola.  Each scar was noted as keloid, 
skin-colored, smooth, movable, nontender to palpation, and 
not disfiguring.  The May 2007 VA examination report notes 
two scars on the right breast, one was 21 cm periareolar and 
the other was 13 cm from the eight o'clock position to the 
outer lower quadrant.  Two scars were also noted on the left 
breast, the first one was 28 cm periareolar and the second 
scar was described as a 12.5 cm scar from the four o'clock 
position to the outer lower quadrant.  It was noted that 
these scars on her breasts were tender to palpation.  It was 
also noted that there was no adherence to the underlying 
tissue, no limitation or motion or function, no 
elevation/depression of the scar, and that the scars were the 
same color as normal skin.

Given the objective findings noted at the August 2000 VA 
examination, there is no support for a separate rating on the 
basis of the pertinent skin regulations in effect prior to 
August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (as in effect prior to August 30, 2002).  However, 
the May 2007 VA examination objective findings indicate 
tenderness on palpation of the scars on her breasts.  It 
appears from the evidence that the tenderness emanates from 
the scars themselves and not from the underlying surgery.  
The Board acknowledges that the veteran has not reported any 
problems with these surgical scars on her breasts.  Even so, 
based on the objective findings of the May 2007 VA 
examination and with resolution of doubt in the veteran's 
favor, the Board finds that a separate 10 percent evaluation, 
which is the maximum available rating, is warranted under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective from 
August 30, 2002) for the veteran's bilateral breast scars.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

B.  Extraschedular consideration for increased rating claims

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  For example, the report of the May 
2007 VA examination reflects that the veteran was employed 
fulltime and her service-connected fibrocystic breast disease 
had no effect on her usual occupation.  Hence, referral for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).




ORDER

Entitlement to an initial compensable evaluation for 
residuals of a right fifth toe fracture, status post 
arthroplasty, is denied.

A separate 10 percent rating for painful scar, right fifth 
toe, from August 10, 2000, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for breast 
disease, status post bilateral lumpectomies and breast 
mastopexy, is denied.

A separate 10 percent rating for painful scars, bilateral 
breasts, from May 19, 2007, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.





____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


